Exhibit 10.1

 

[Execution]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
One Boston Place, 18th Floor
Boston, Massachusetts 02108

 

CONFIDENTIAL

 

May 29, 2015

 

Boot Barn, Inc.

15776 Laguna Canyon Road

Irvine, CA 92618

Attn:                    Mr. Greg Hackman, Chief Financial Officer

 

Boot Barn, Inc.
$125,000,000 ABL Facility

 

Ladies and Gentlemen:

 

Boot Barn, Inc. (“Boot Barn”, the “Borrower” or “you”) has advised Wells Fargo
Bank, National Association (“Wells Fargo” or the “Initial Lender”) and Wells
Fargo Bank, National Association (in such capacity, the “Arranger” and, together
with the Initial Lender and their respective affiliates, the “Commitment
Parties”, “we” or “us”) that you intend to (a) acquire all of the equity
interests of Sheplers Holding Corporation, a Delaware corporation (the
“Target”), from Gryphon Partners III, L.P., affiliates thereof and the other
holders of equity interests in Target (collectively, the “Seller”) pursuant to a
merger of Target with and into Rodeo Acquisition Corp., a Delaware corporation,
a newly created merger subsidiary wholly-owned by you, with Target as the
survivor (the “Merger”) and (b) consummate the other Transactions (as defined
below).  Each capitalized term used but not defined herein shall have the
meaning assigned to such term in the Summary of Principal Terms and Conditions
attached hereto as Exhibit A (the “Term Sheet”).

 

You have further advised us that, in connection therewith, the Borrower will
obtain (a) the senior secured asset-based revolving credit facility described in
the Term Sheet in an aggregate principal amount of $125,000,000 (the “ABL
Facility”), and (b) a senior secured term loan facility in an aggregate
principal amount of $200,000,000 pursuant to the terms of the Term Loan Facility
Commitment Letter (the “Term Loan Facility” and together with the ABL Facility,
the “Facilities”).  The Merger and the transactions described in this paragraph
are collectively referred to herein as the “Transactions”.

 

1.                                      Commitments.

 

In connection with the foregoing, the Initial Lender is pleased to advise you of
its commitment to provide the entire principal amount of the ABL Facility, upon
the terms set forth or referred to in this commitment letter (including the Term
Sheet and other attachments hereto, this “Commitment Letter”) and subject solely
to the Exclusive Financing Conditions (as defined below).

 

--------------------------------------------------------------------------------


 

2.                                      Titles and Roles.

 

You hereby appoint (a) the Arranger to act, and the Arranger hereby agrees to
act, as sole bookrunner and sole lead arranger for the ABL Facility, and (b) the
Initial Lender to act, and the Initial Lender hereby agrees to act, as sole
administrative agent for the ABL Facility (the “Agent”), in each case upon the
terms set forth or referred to in this Commitment Letter and subject solely to
the Exclusive Financing Conditions (as defined below).  Each of the Arranger and
the Agent, in such capacities, will perform the duties and exercise the
authority customarily performed and exercised by it in such roles.

 

3.                                      Reserved.

 

4.                                      Information.

 

You hereby represent and warrant (which representation and warranty is provided
to your knowledge insofar as it applies to information concerning the Target and
its subsidiaries and their business) that (a) all written information (other
than the financial projections (the “Projections”) and other forward-looking
information and information with respect to general economic or industry data)
(the “Information”) that has been or will be made available to any Commitment
Party by or on behalf of you or any of your representatives in connection with
the Transactions was or will be, when first furnished and taken as a whole,
complete and correct in all material respects and did not or will not, when
furnished and taken as a whole, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made and (b) the Projections that have been or will be
made available to any Commitment Party by or on behalf of you or any of your
representatives have been or will be prepared in good faith based upon
assumptions that are believed by you to be reasonable at the time made or at the
time the related Projections are made available to such Commitment Party, as
applicable (it being understood that projections by their nature are inherently
uncertain, that actual results may differ significantly from the projected
results and that such differences may be material and no assurances are being
given that the results reflected in the Projections will be achieved).  You
agree that if at any time prior to the closing of the ABL Facility, any of the
representations in the preceding sentence would be incorrect (to your knowledge
insofar as it applies to information concerning the Target and its subsidiaries
and their business) if the Information and Projections were being furnished, and
such representations were being made, at such time, then you will (or, prior to
the Closing Date, with respect to Information and Projections relating to the
Target and its subsidiaries, you will use commercially reasonable efforts to)
promptly supplement the Information and the Projections so that such
representations will be correct, taken as a whole, under those circumstances.

 

5.                                      Fees.

 

As consideration for the Initial Lender’s commitment hereunder, and our
agreements to perform the services described herein, you agree to pay to the
Commitment Parties the fees set forth in this Commitment Letter and in the Fee
Letter dated the date hereof and delivered herewith with respect to the ABL
Facility (the “Fee Letter”).

 

6.                                      Conditions Precedent.

 

The Initial Lender’s commitments hereunder, and our agreements to perform the
services described herein, are subject only to (a) the condition that since
March 31, 2015, there shall not have occurred any Material Adverse Effect (as
defined in the Merger Agreement), (b) the conditions set forth in this Section 6
and (c) the other conditions set forth in Exhibit B hereto (collectively, the
conditions referred to in clauses (a) through (c) hereof, the “Exclusive
Financing Conditions”).

 

Commitment Letter

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Commitment Letter (including each of the
exhibits hereto), the Fee Letter, the Facilities Documentation or any other
agreement or undertaking relating to the ABL Facility to the contrary, (a) the
only representations relating to the Target and its subsidiaries, businesses and
assets, the making and accuracy of which shall be a condition to the closing of
the ABL Facility or the making of any advances thereunder on the Closing Date,
shall be (i) such of the representations made by or on behalf of the Target (or
any of its affiliates or subsidiaries) in the Merger Agreement as are material
to the interests of the Lenders (as defined in the Term Sheet), but only to the
extent that you have (or any of your affiliates or subsidiaries have) the right
not to consummate the Merger or the right to terminate (or cause the termination
of) your (or its) obligations under the Merger Agreement as a result of a breach
of such representations in the Merger Agreement (the “Specified Merger Agreement
Representations”) and (ii) the Specified Representations (as defined below) and
(b) the terms of the Facilities Documentation shall be in a form such that they
do not impair the closing of the ABL Facility and the making of any advances
thereunder on the Closing Date if the Exclusive Financing Conditions are
satisfied ((it being understood that (A) other than with respect to any UCC
Filing Collateral, Stock Certificates or Intellectual Property (each as defined
below), to the extent any Collateral cannot be delivered, or a security interest
therein cannot be perfected, on the Closing Date after your use of commercially
reasonable efforts to do so, the delivery of, or perfection of a security
interest in, such Collateral shall not constitute a condition precedent to the
closing of the ABL Facility or the making of any advances thereunder on the
Closing Date, but such Collateral shall instead be required to be delivered, or
a security interest therein perfected, within 90 (or in the case of required
deposit account control agreements or securities account control agreements,
120) days after the Closing Date (or such longer period as Agent may hereafter
agree), (B) with respect to perfection of security interests in UCC Filing
Collateral, your sole obligation shall be to deliver, or cause to be delivered,
necessary UCC financing statements to the Agent and to irrevocably authorize and
to cause the applicable guarantor to irrevocably authorize the Agent to file
such UCC financing statements, (C) with respect to perfection of security
interests in Stock Certificates, your sole obligation shall be to deliver to the
Agent or its legal counsel Stock Certificates together with undated stock powers
executed in blank and (D) with respect to perfection of security interests in
Intellectual Property, in addition to the actions required by clause (B), your
sole obligation shall be to execute and deliver, or cause to be executed and
delivered, necessary intellectual property security agreements to the Agent in
proper form for filing with the United States Patent and Trademark Office (the
“USPTO”) and the United States Copyright Office (the “USCO”) and to irrevocably
authorize, and to cause the applicable guarantor to irrevocably authorize, the
Agent to file such intellectual property security agreements with the USPTO and
USCO).  For purposes hereof, (1) “UCC Filing Collateral” means Collateral
consisting of assets of the Loan Parties (as defined in the Term Sheet) for
which a security interest can be perfected by filing a Uniform Commercial Code
financing statement, (2) “Stock Certificates” means Collateral consisting of
stock (or other) certificates representing capital stock or other equity
interests of held by the Loan Parties in their respective domestic Subsidiaries
required to be pledged as Collateral pursuant to the Term Sheet,
(3) “Intellectual Property” means all patents, patent applications, trademarks,
trade names, service marks and copyrights registered with the USPTO or the USCO,
as applicable, and (4) “Specified Representations” means the representations and
warranties set forth in the Precedent Credit Agreement (as defined below)
relating to corporate existence, power and authority, due authorization,
execution and delivery, in each case as they relate to the entering into and
performance of the Facilities Documentation, the enforceability of the
Facilities Documentation, Federal Reserve margin regulations, the use of
proceeds violating the PATRIOT Act (as defined below) or OFAC, anti-money
laundering regulations, the Investment Company Act, no conflicts between the
Facilities Documentation and the organization documents of the Loan Parties,
status of the ABL Facility and the guarantees thereof as senior debt, solvency
as of the Closing Date (after giving effect to the Transactions) of Holdings and
its Subsidiaries on a consolidated basis (with solvency determined in a manner
consistent with Exhibit C attached hereto), and subject to the limitations set
forth in the prior sentence, creation, validity, perfection and priority of
security interests, in each case, subject to the Documentation Principles.  This
paragraph, and the provisions herein, shall be referred to as the “Limited
Conditionality Provisions.”

 

3

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, the definitive
documentation for the ABL Facility (the “Facilities Documentation”) shall:
(a) be consistent with the Term Sheet, (b) to the extent not otherwise specified
in the Term Sheet, be substantially consistent with, and give due regard to,
that certain Credit Agreement, dated as of February 23, 2015, by and among Boot
Barn Holdings, Inc. (“Holdings”), the Borrower, the lenders from time to time
parties thereto and Wells Fargo Bank, National Association, as administrative
agent thereunder (the “Precedent Credit Agreement”), and each of the “Loan
Documents” referred to therein listed on Exhibit E hereto (the “Precedent
Ancillary Documents” and collectively with the Precedent Credit Agreement, the
“Precedent Loan Documents”), and (c) except as otherwise set forth in this
Commitment Letter (including the Term Sheet and exhibits) contain only the
representations, warranties, affirmative covenants, negative covenants,
financial covenants, events of default, financial reporting requirements,
remedies, yield protection, agency provisions, indemnification and expense
reimbursement provisions, mandatory prepayments and voluntary prepayments as are
contained in the Precedent Loan Documents, with only such amendments thereto as
shall be specifically set forth herein or in the Term Sheet and as are usual and
customary for financings of this type and with such adjustments to the
applicable qualifications, thresholds, exceptions for materiality or otherwise,
“baskets”, and grace and cure periods as shall (together with any other terms
not expressly set forth in this Commitment Letter or the Term Sheet), (i) be
mutually agreed, (ii) be negotiated in good faith in accordance with such
standard or principle to finalize such documentation, giving effect to the
Limited Conditionality Provisions, as promptly as practicable after the
acceptance of this Commitment Letter (it being understood that the only
conditions precedent to the closing of the ABL Facility or the making of any
advances thereunder on the Closing Date are the Exclusive Financing Conditions)
and (iii) give due regard to the (A) the status of the ABL Facility as an
asset-based credit facility separate from the Term Loan Facility, including,
without limitation, to address reporting, field examinations, appraisals and
other collateral matters, projected Excess Availability, customary practices and
procedures of the Agent for the ABL Facility, as well as the results of updated
field examinations and other collateral due diligence; provided, however, that
such field examination and collateral due diligence shall not be required as a
condition to closing of or funding under the ABL Facility, (B) increases in the
size of the ABL Facility and the Term Loan Facility, (C) the most recent model
delivered to the Arranger and (D) the operational and strategic requirements of
the Borrower, the Guarantors, the Target and their respective subsidiaries in
light of their consolidated capital structure, size, industry and practices
(including, without limitation, the leverage profile and projections, including
projected Excess Availability and matters disclosed in the Merger Agreement), in
each case, after giving effect to the Transactions.  This paragraph and the
provisions herein are referred to as the “Documentation Principles”.

 

7.                                      Indemnification; Expenses.

 

You agree (a) to indemnify and hold harmless each Commitment Party and its
respective officers, affiliates, directors, employees, agents, advisors,
representatives, controlling persons, members and successors and assigns (each,
an “Indemnified Person”) from and against any and all losses, claims, damages,
liabilities and reasonable and documented expenses, joint or several, to which
any such Indemnified Person may become subject arising out of or in connection
with this Commitment Letter, the Fee Letter, the Transactions, the Merger
Agreement, the ABL Facility or any related transaction or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any such Indemnified Person is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower, the Target
or any of their respective affiliates or equity holders), and to reimburse each
such Indemnified Person upon demand for any reasonable and documented legal or
other expenses incurred in connection with investigating or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or

 

4

--------------------------------------------------------------------------------


 

related expenses to the extent they are found in a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (i) the
willful misconduct, bad faith or gross negligence of such Indemnified Person or
any of its officers, directors, employees, and controlled affiliates, (ii) the
material breach of the obligations of such Indemnified Person under this
Commitment Letter or the Fee Letter or (iii) any proceeding that does not
involve an act or omission by you or any of your affiliates and that is brought
by an Indemnified Person against any other Indemnified Person other than an
Indemnified Person acting in its capacity as arranger, agent, bookrunner or
similar capacity, (b) if the Closing Date occurs, to reimburse each Commitment
Party from time to time, upon presentation of a summary statement, for all other
reasonable and documented out-of-pocket expenses (including, but not limited to,
expenses of the Commitment Parties’ due diligence investigation, consultants’
fees, syndication expenses, travel expenses and fees, disbursements and other
charges of counsel; provided that, fees of counsel to be paid on the Closing
Date incurred in connection with the ABL Facility and the preparation and
negotiation of this Commitment Letter, the Fee Letter, the Facilities
Documentation and any ancillary documents and security arrangements in
connection therewith shall not exceed the amount set forth in the Fee Letter and
shall be reimbursed on the terms and conditions referred to therein, and
(c) regardless of whether the Closing Date occurs, to reimburse each Commitment
Party from time to time, upon presentation of a summary statement, for all
reasonable and documented out-of-pocket expenses (including, but not limited to,
consultants’ fees, travel expenses and fees, disbursements and other charges of
counsel), incurred in connection with the enforcement of this Commitment Letter,
the Fee Letter, the Facilities Documentation and any ancillary documents and
security arrangements in connection therewith.  Notwithstanding the foregoing,
in no event will you be liable for the costs and expenses of more than one firm
of legal counsel for all Indemnified Persons in connection with the ABL Facility
(and one additional firm of local counsel in each applicable jurisdiction and,
as reasonably determined by Agent to be necessary, one special regulatory
counsel) unless representation by one such firm would present actual or
potential conflicts of interest, in which case you will be liable for the costs
and expenses of one firm of legal counsel for each affected party (and, if
reasonably necessary, one additional firm of local counsel in each applicable
jurisdiction for each such affected party).  Each of the parties hereto agrees
that, notwithstanding any other provision of this Commitment Letter, none of you
(or any of your subsidiaries or affiliates), the Target (or any of its
subsidiaries or affiliates), or any Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) arising out of,
related to or in connection with any aspect of the Transactions, except to the
extent of direct, as opposed to special, indirect, consequential or punitive,
damages.

 

8.                                      Sharing Information; Absence of
Fiduciary Relationship; Affiliate Activities.

 

You acknowledge that each Commitment Party may be providing debt financing,
equity capital or other services (including financial advisory services) to
other companies in respect of which you or Target or your or its respective
subsidiaries or affiliates may have conflicting interests regarding the
transactions described herein or otherwise.  You also acknowledge that we do not
have any obligation to use in connection with the transactions contemplated by
this Commitment Letter, or to furnish to you, confidential information obtained
by us from other companies.

 

You further acknowledge and agree that (a) no fiduciary or advisory relationship
between you and any Commitment Party is intended to be or has been created in
respect of any of the transactions contemplated by this Commitment Letter,
irrespective of whether such Commitment Party has advised or is advising you on
other matters, (b) each Commitment Party, on the one hand, and you, on the other
hand, have an arm’s-length business relationship that does not directly or
indirectly give rise to, nor do you rely on, any fiduciary duty on the part of
such Commitment Party, (c) you are capable of evaluating and understanding, and
you understand and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter, (d) you have been advised that each
Commitment Party is engaged in a broad range of transactions that may involve
interests that differ from your interests and

 

5

--------------------------------------------------------------------------------


 

those of the Target and that no Commitment Party has any obligation to disclose
such interests and transactions to you by virtue of any fiduciary, advisory or
agency relationship and (e) you waive, to the fullest extent permitted by law,
any claims you may have against any Commitment Party for breach of fiduciary
duty or alleged breach of fiduciary duty and agree that no Commitment Party
shall have any liability (whether direct or indirect) to you in respect of such
a fiduciary duty claim or to any person asserting a fiduciary duty claim on
behalf of or in right of you, including your equity holders, employees or
creditors.  Additionally, you acknowledge and agree that no Commitment Party is
advising you as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction (including, without limitation, with respect to any consents
needed in connection with the transactions contemplated hereby).  You shall
consult with your own advisors concerning such matters and shall be responsible
for making your own independent investigation and appraisal of the transactions
contemplated hereby (including, without limitation, with respect to any consents
needed in connection therewith), and no Commitment Party shall have any
responsibility or liability to you with respect thereto.  Any review by any
Commitment Party of Holdings, the Borrower, the Target, the Transactions, the
other transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of such Commitment Party
and shall not be on behalf of you or any of your affiliates.

 

You further acknowledge that each Commitment Party is a full-service securities
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services.  In the ordinary course of
business, each Commitment Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of you, the Target and
other companies with which you or the Target may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Commitment Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

9.                                      Assignments; Amendments; Etc.

 

This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party (and any attempted assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto (and Indemnified Persons), and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto (and Indemnified Persons).  Any and all obligations of, and
services to be provided by, any Commitment Party hereunder (including, without
limitation, the Initial Lender’s commitment) may be performed and any and all
rights of any Commitment Party hereunder may be exercised by or through any of
its respective affiliates or branches (provided that the Initial Lender shall
not be relieved of all or any portion of its commitment hereunder as a result of
any such action) and, in connection with such performance or exercise, such
Commitment Party may on a confidential basis exchange (subject to Section 12
hereof) with such affiliates or branches information concerning you and your
affiliates that may be the subject of the transactions contemplated hereby and,
to the extent so employed, such affiliates and branches shall be entitled to the
benefits afforded to such Commitment Party hereunder.  This Commitment Letter
may not be amended or any provision hereof waived or modified except by an
instrument in writing signed by each Commitment Party and you.  This Commitment
Letter may be executed in any number of counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one agreement. 
Delivery of an executed counterpart of a signature page of this Commitment
Letter by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.  Section headings used
herein are for convenience of reference only, are not part of this Commitment
Letter and are not to affect the construction of, or to be taken into
consideration in interpreting, this Commitment Letter.  This Commitment Letter
and the Fee Letter supersede all prior understandings, whether written or oral
between us with respect to the ABL Facility.

 

6

--------------------------------------------------------------------------------


 

You acknowledge that information and documents relating to the ABL Facility may
be transmitted through SyndTrak, Intralinks, the Internet, e-mail or similar
electronic transmission systems, and that no Commitment Party shall be liable
for any damages arising from the unauthorized use by others of information or
documents transmitted in such manner except to the extent such damages are found
in a final, non-appealable judgment of a court of competent jurisdiction to have
resulted primarily from the willful misconduct or gross negligence of such
Commitment Party (it being understood that actions consistent with industry
practice in the leveraged lending market shall not constitute gross negligence
or willful misconduct).

 

10.                               Jurisdiction; Governing Law.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Commitment Letter,
the Fee Letter or the transactions contemplated hereby or thereby, and agrees
that all claims in respect of any such suit, action or proceeding may be heard
and determined only in such New York State court or, to the extent permitted by
law, in such Federal court, (b) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Commitment Letter, the Fee Letter or the transactions contemplated hereby
or thereby in any New York State court or in any such Federal court, (c) waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such suit, action or proceeding in any such court and
(d) agrees that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Service of any process, summons, notice or
document by registered mail addressed to you at the address above shall be
effective service of process against you for any suit, action or proceeding
brought in any such court.

 

THIS COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. NOTWITHSTANDING THE
FOREGOING, THE INTERPRETATION OF THE DEFINITION OF “MATERIAL ADVERSE EFFECT” AS
DEFINED IN THE MERGER AGREEMENT, ANY DETERMINATION AS TO OCCURRENCE OR
NON-OCCURRENCE OF SUCH A “MATERIAL ADVERSE EFFECT,” AND ANY DETERMINATION AS TO
WHETHER ANY SPECIFIED MERGER AGREEMENT REPRESENTATION SHALL HAVE BEEN BREACHED
SHALL, IN EACH CASE, BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER
STATE.

 

11.                               Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

7

--------------------------------------------------------------------------------


 

12.                               Confidentiality.

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance,
nor the activities of any Commitment Party pursuant hereto, shall be disclosed,
directly or indirectly, to any other person except (a) to your affiliates,
officers, directors, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis, (b) in the case of this Commitment Letter,
to rating agencies in connection with their review of the Borrower, (c) upon the
request or demand of any regulatory body having jurisdiction over you (in which
case, you agree, to the extent permitted by law, to use commercially reasonable
efforts inform us promptly in advance thereof), (d) this Commitment Letter but
not the Fee Letter, in any required filings with the Securities and Exchange
Commission and other applicable regulatory authorities and stock exchanges,
(e) as required by applicable law or compulsory legal process (in which case you
agree, to the extent permitted by applicable law or such compulsory legal
process, to use commercially reasonable efforts to inform us promptly thereof
prior to such disclosure), (f) the aggregate fee amounts contained in the Fee
Letter and the Term Sheet may be disclosed as part of Projections, pro forma
information or a generic disclosure of aggregate sources and uses related to fee
amounts related to the Transactions to the extent customary or required in
offering, marketing or other disclosure materials for the ABL Facility and/or
the Facilities Documentation or in any public filing relating to the
Transactions, (g) this Commitment Letter (but not the Fee Letter) may be filed
in any public record in which you are required by applicable law or regulation
on the advice of your counsel to file it, and (h) the Term Sheet may be
disclosed in any offering memoranda or registration statements relating to the
offering or in any syndication or other marketing materials in connection with
the ABL Facility or the Facilities Documentation or in any proxy statement or
similar public filing related to the Transactions or in connection with any
public filing requirement; provided that you may disclose this Commitment Letter
and the contents hereof and the Fee Letter or the contents thereof (solely to
the extent the Fee Letter is redacted as to economic terms set forth therein
(including, without limitation, fees and economic provisions), in a manner
reasonably satisfactory to us) to the Target and the Seller and their respective
officers, directors, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis.

 

We will treat as confidential, and will not disclose or use in connection with
services provided by us to parties other than you or your affiliates, any and
all non-public information provided to us by or on behalf of you or your
affiliates hereunder; provided that nothing herein shall prevent us from
disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any legal or administrative proceeding, or otherwise
as required by applicable law or compulsory legal process (in which case we
agree, to the extent permitted by applicable law or such compulsory legal
process, to use commercially reasonable efforts to inform you promptly thereof
prior to such disclosure), (b) upon the request or demand of any regulatory
authority having jurisdiction over us or any of our affiliates (in which case we
agree, to the extent permitted by applicable law, to use commercially reasonable
efforts to inform you promptly thereof prior to such disclosure other than for
routine or ordinary course matters), (c) to the extent that such information
becomes publicly available other than by reason of disclosure by us in violation
of this paragraph or any other agreement to which both you and we are party,
(d) to our affiliates and to our and their respective employees, legal counsel,
independent auditors and other experts or agents who need to know such
information, to the extent such persons are informed of the confidential nature
of such information and are either subject to customary confidentiality
obligations of employment or professional practice or agree to comply with the
provisions of this paragraph, (e) to actual or potential assignees, participants
or derivative investors in the ABL Facility who agree (including by
“click-through” acceptance of confidentiality terms on electronic transmission
systems) to be bound by the terms of this paragraph or substantially similar
confidentiality provisions (or confidentiality provisions customarily used in
connection with the syndication of credit facilities), (f) to the extent
permitted by Section 9, (g) for purposes of establishing a “due diligence”
defense or (h) to the extent permitted under the existing credit facility of
Boot Barn.  The Commitment Parties’ obligations under this paragraph shall
automatically terminate and be superseded by the confidentiality provisions in
the Facilities Documentation.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, (a) any party to this
Commitment Letter (and any employee, representative or other agent of such
party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by this
Commitment Letter and the Fee Letter and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure, except that (i) tax treatment and tax structure
shall not include the identity of any existing or future party (or any affiliate
of such party) to this Commitment Letter or the Fee Letter and (ii) no party
shall disclose any information relating to such tax treatment and tax structure
to the extent nondisclosure is reasonably necessary in order to comply with
applicable securities laws.  For this purpose, the tax treatment of the
transactions contemplated by this Commitment Letter and the Fee Letter is the
purported or claimed U.S. Federal income tax treatment of such transactions and
the tax structure of such transactions is any fact that may be relevant to
understanding the purported or claimed U.S. Federal income tax treatment of such
transactions; and (b) after the closing of the Transactions and at such
Commitment Party’s expense, each Commitment Party may (i) with your prior
approval (such approval not to be unreasonably withheld or delayed), place
advertisements in periodicals and on the Internet as it may choose and (ii) on a
confidential basis and, in the case of public promotional materials such as
“tombstones”, with your prior approval (such approval not to be unreasonably
withheld or delayed), circulate promotional materials in the form of a
“tombstone” or “case study” (and, in each case, otherwise describe the names of
any of you or your affiliates and any other general economic terms relating to
the Transactions, including the amount, type and closing date of the ABL
Facility.

 

Notwithstanding anything to the contrary contained herein, any information
received by Wells Fargo with respect to Holdings and its subsidiaries in its
capacity as agent, lender and issuing bank under the Precedent Loan Documents
shall be subject to the confidentiality provisions set forth in the Precedent
Loan Documents, rather than those set forth above.

 

13.                               Surviving Provisions.

 

The compensation, reimbursement, indemnification, confidentiality, syndication,
jurisdiction, governing law and waiver of jury trial provisions contained herein
and in the Fee Letter and the provisions of Section 8 of this Commitment Letter
shall remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and (other than in the case of the
syndication provisions) notwithstanding the termination of this Commitment
Letter or the Initial Lender’s commitment hereunder and our agreements to
perform the services described herein; provided that your obligations under this
Commitment Letter, other than those relating to confidentiality, compensation
and to the syndication of the ABL Facility (which shall remain in full force and
effect), shall, to the extent covered by the Facilities Documentation,
automatically terminate and be superseded by the applicable provisions contained
in such Facilities Documentation upon the occurrence of the Closing Date.

 

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditor’s rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate the terms of the
Facilities Documentation in good faith in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the entering into and
funding of the ABL Facility is subject to the Exclusive Financing Conditions and
(ii) the Fee Letter is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) of the parties thereto with respect to the subject matter set forth
herein.

 

9

--------------------------------------------------------------------------------


 

14.                               PATRIOT Act Notification.

 

Each Commitment Party hereby notifies you that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), each Commitment Party and each Lender is required to
obtain, verify and record information that identifies the Borrower and each
guarantor, which information includes the name, address, tax identification
number and other information regarding the Borrower and each guarantor that will
allow such Commitment Party or such Lender to identify the Borrower and each
guarantor in accordance with the PATRIOT Act.  This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to each
Commitment Party and each Lender.  You hereby acknowledge and agree that each
Commitment Party shall be permitted to share any or all such information with
the Lenders.

 

15.                               Acceptance and Termination.

 

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on June 5, 2015.  The Initial Lender’s offer
hereunder, and our agreements to perform the services described herein, will
expire automatically and without further action or notice and without further
obligation to you at such time in the event that the Commitment Parties have not
received such executed counterparts in accordance with the immediately preceding
sentence. This Commitment Letter will become a binding commitment on the Initial
Lender only after it and the Fee Letter has been duly executed and delivered by
you in accordance with the first sentence of this Section 15.  In the event that
the Closing Date does not occur on or before 5:00 p.m., New York City time, on
August 26, 2015 (or such earlier date on which the Merger Agreement terminates
pursuant to its terms), then this Commitment Letter and the Initial Lender’s
commitment hereunder, and our agreements to perform the services described
herein, shall automatically terminate without further action or notice and
without further obligation to you unless the Commitment Parties shall, in their
sole discretion, agree to an extension.

 

[Remainder of this page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Merger.

 

 

 

 

Very truly yours,

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Irene Roser Marks

 

 

Name:

Irene Roser Marks

 

 

Title:

Managing Director

 

Accepted and agreed to as of

the date first above written:

 

BOOT BARN, INC.

 

 

By

/s/ Greg Hackman

 

Greg Hackman

 

Chief Financial Officer

 

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL

EXHIBIT A

 

BOOT BARN, INC.
$125,000,000 Senior Secured ABL Facility

Summary of Principal Terms and Conditions(1)

 

Borrower:

Boot Barn, Inc. (“Boot Barn” or the “Company”) and any direct or indirect
wholly-owned domestic operating subsidiaries of Boot Barn Holdings, Inc.
(“Holdings”) with assets to be included in the Borrowing Base (individually and
collectively, “Borrower”). 

 

 

Agent:

Wells Fargo Bank, National Association acting through one or more of its
branches or affiliates (“Wells Fargo”), will act as sole administrative agent
and collateral agent (in such capacity, the “Agent”) for a syndicate of banks,
financial institutions and other institutional lenders selected as provided in
the Commitment Letter (the “Lenders”), and will perform the duties customarily
associated with such roles.

 

 

Sole Bookrunner and Sole Lead Arranger:

Wells Fargo Bank, National Association will act as sole bookrunner and sole lead
arranger for the ABL Facility described below (collectively, in such capacities,
the “Arranger”), and will perform the duties customarily associated with such
roles.

 

 

ABL Facility:

A senior secured asset based revolving credit facility (the “ABL Facility”; the
commitments under the ABL Facility, the “Revolving Commitments”) in an aggregate
principal amount of $125,000,000 (the “Maximum Revolving Loan Amount”)  on the
terms and conditions set forth herein (the loans thereunder, the “Revolving
Loans”).

 

A sub-facility of an amount to be mutually agreed of the ABL Facility will be
available to Borrower for swingline loans from Wells Fargo Bank, National
Association as swingline lender.  Any such swingline loans shall reduce
availability under the ABL Facility on a dollar-for-dollar basis.

 

 

Increase Option:

The ABL Facility may be increased by an amount not to exceed $25,000,000 without
additional approval from the Lenders (the “Incremental ABL Facility”).  The
Borrower may solicit incremental commitments from any Lender and/or financial
institution reasonably satisfactory to the Agent.  If the Incremental ABL
Facility is incurred for purposes of financing an acquisition, the closing
conditions with respect thereto may, with the consent of the required lenders
(as determined prior to giving effect to the Incremental ABL Facility), be
limited by customary “SunGard” provisions and other limitations on
conditionality, including, without limitation, provisions substantively
identical to the Limited Conditionality Provision and events of default limited
to no bankruptcy and no payment defaults. Notwithstanding the foregoing, (i) no
Lender shall be required to provide such incremental commitment and (ii) as
determined on the date such Incremental ABL Facility is to become effective, in
no event shall any portion of the incremental commitments result in the “Maximum
ABL Principal Amount” (as will be defined in the Intercreditor Agreement)
exceeding the aggregate amount of the Revolving Commitments (after giving effect
to such incremental commitments) by less than 15% of such aggregate amount.

 

--------------------------------------------------------------------------------

(1)  All capitalized terms used but not defined herein shall have the meanings
given to them in the Commitment Letter to which this Term Sheet is attached,
including the other Exhibits thereto.

 

A-1

--------------------------------------------------------------------------------


 

Purpose:

Together with certain proceeds of the Term Loan Facility, proceeds of the ABL
Facility will be used to (i) refinance certain indebtedness of Borrower, its
subsidiaries and the Target (other than certain indebtedness to be mutually
agreed), (ii) pay a portion of the consideration under the Merger Agreement,
(iii) provide for working capital, capital expenditures, permitted acquisitions
and for other general corporate purposes of Borrower and its subsidiaries,
(iv) fund the fees, costs, premiums and expenses associated with the closing of
Transactions (including, without limitation, amounts required pursuant to the
Fee Letter), (v) backstop, replace or cash collateralize letters of credit and
to reimburse draws on Letters of Credit and (vi) for other purposes not
prohibited by the Facilities Documentation.

 

 

Availability:

Subject to the Borrowing Base (as defined below), Revolving Loans and Letters of
Credit under the ABL Facility will be available at any time prior to the final
maturity of the ABL Facility, in minimum principal amounts and upon notice to be
agreed upon.  Amounts repaid under the ABL Facility may be reborrowed.

 

The amount from time to time available under the ABL Facility shall not exceed
an amount equal to (x) the lesser of (i) the aggregate amount of Revolving
Commitments and (ii) the then applicable Borrowing Base (as defined below) (such
amount, the “Line Cap”) minus, without duplication, (y) the aggregate amount of
Revolving Loans, unreimbursed Letter of Credit drawings, the undrawn face amount
of issued and outstanding Letters of Credit, and the aggregate amount of all
unreimbursed swingline loans outstanding under the ABL Facility.

 

The Agent may, so long as an Event of Default shall have occurred and be
continuing, without the Borrower’s request (but with prior or substantially
contemporaneous notice to the Borrower) make Revolving Loans (the “Protective
Advances”) (which shall be Base Rate Loans), (i) if the Agent deems such loans
necessary to preserve or protect the Collateral (as defined below) or (ii) to
pay any other amounts due and chargeable to the Loan Parties under the
Facilities Documentation, including costs, fees and expenses, and apply the
proceeds of any such loan to the obligations thereunder; provided that the total
principal amount outstanding at any time of Protective Advances shall not exceed
an amount to be agreed.

 

In addition, notwithstanding the existence of an Event of Default, the Agent may
at its discretion and without consent of any Lender, voluntarily permit the sum
of the aggregate amount of Revolving Loans, unreimbursed Letter of Credit
drawings and Letters of Credit, and the aggregate amount of all unreimbursed
swingline loans outstanding under the ABL Facility (the “Revolving Usage”) at
any time to exceed the Line Cap by up to 10% for up to sixty (60) consecutive
business days (the “Overadvances”); provided that in no event shall the
Revolving Usage exceed the Maximum Revolving Loan Amount.

 

A-2

--------------------------------------------------------------------------------


 

Interest Rates and Fees:

As set forth in Annex I to this Exhibit A.

 

 

Default Rate:

Substantially consistent with the Precedent Loan Documents.

 

 

Final Maturity:

The ABL Facility will mature on the date that is five years after the date on
which definitive credit agreement evidencing the ABL Facility becomes effective
in accordance with the terms thereof (the “Closing Date”) (the “ABL Maturity
Date”); provided that the Facilities Documentation shall provide the right for
individual Lenders to agree to extend the maturity date of their outstanding
Revolving Commitments upon the request of the Borrower and without the consent
of any other Lender (subject to customary terms and conditions, including that
the terms and consideration applicable to such extension are offered to all
Lenders holding the Revolving Loans and Revolving Commitments subject to such
extension).  No mandatory commitment reduction will be required with respect to
the ABL Facility.

 

 

Letters of Credit

A portion of the ABL Facility not in excess of an amount to be agreed shall be
available for the issuance of commercial and standby letters of credit (the
“Letters of Credit”) by the Agent or one or more Lenders designated by the
Borrower and agreed to by such Lender and Agent (in such capacity, the “Issuing
Lender”), in a manner and amounts to be mutually agreed.

 

 

Guarantees:

Subject to the Limited Conditionality Provision and the limitations set forth in
the Precedent Loan Documents, substantially consistent with the Precedent Loan
Documents; provided that (a) Holdings and each of Holdings’ existing and
subsequently acquired or organized direct or indirect subsidiaries that are not
a Borrower (other than those subsidiaries that are currently not (or are not
required to be) guarantors under the Precedent Loan Documents) and (b) each
guarantor not described in (a) above that is a guarantor or a borrower under the
Term Loan Facility (the “Guarantors”; and together with the Borrower, the “Loan
Parties”).

 

A-3

--------------------------------------------------------------------------------


 

Security:

 

Subject to the Limited Conditionality Provision and the limitations set forth in
the Precedent Loan Documents (including, without limitation, the provisions for
excluded collateral and limitations on perfection requirements), the obligations
of the Borrower and the Guarantors in respect of the ABL Facility shall be
secured by (a) a first priority perfected security interest (subject as to
priority to Permitted Liens (as defined in the Precedent Credit Agreement as
modified in accordance with the Documentation Principles)) in the ABL Priority
Collateral (as defined below), and (b) second priority perfected security
interest (subject as to priority to Permitted Liens (as defined in the Precedent
Credit Agreement as modified in accordance with the Documentation Principles) in
the Term Priority Collateral (as defined below).

 

“ABL Priority Collateral” shall have the meaning set forth in the Precedent
Intercreditor Agreement with such changes (i) as shall be consistent with the
Documentation Principles and (ii) as otherwise agreed by the parties.

 

“Term Priority Collateral” shall have the meaning set forth in the Precedent
Intercreditor Agreement with such changes (i) as shall be consistent with the
Documentation Principles and (ii) as otherwise agreed by the parties.

 

The obligations secured may include hedging and bank product obligations of a
Loan Party where a Lender or an affiliate of a Lender is a counterparty.

 

For the avoidance of doubt, no landlord waivers or collateral access agreements
with respect to leased locations of Boot Barn, the Target or their respective
subsidiaries shall be required as a condition to closing of or funding under the
ABL Facility.  Any such landlord waivers or collateral access agreements shall
be delivered on a post-closing basis substantially consistent with the terms of
the Precedent Loan Documents.

 

 

Intercreditor Agreement:

The lien priority, relative rights and other creditors’ rights issues in respect
of the liens securing ABL Facility and the Term Loan Facility shall be subject
to an intercreditor agreement substantially consistent with the intercreditor
agreement dated May 1, 2013 between Wells Fargo and GCI Capital Markets LLC,
executed by the Borrower, the Agent and the administrative agent with respect to
the Term Loan Facility (the “Precedent Intercreditor Agreement”), with such
changes (i) as shall be consistent with the Documentation Principles, (ii) to
the definition of “Maximum ABL Principal Amount” to limit clause (a) to
$150,000,000 and (iii) as otherwise agreed by the parties (the “Intercreditor
Agreement”).

 

A-4

--------------------------------------------------------------------------------


 

Borrowing Base:

The borrowing base (the “Borrowing Base”)  shall be an amount equal to:

 

(a) 90% of the amount of Eligible Credit Card Accounts (definition to be
mutually agreed) of Borrower; plus

 

(b) 90% of the amount of Eligible Commercial Accounts (definition to be mutually
agreed) of Borrower; plus

 

(c)  90% of the Net Recovery Percentage for the Eligible Inventory (definition
to be mutually agreed) of Borrower multiplied by the value of such Eligible
Inventory, provided, that, for a period not to exceed sixty (60) consecutive
days during the period from October 1 through and including December 31 of each
year (with such sixty (60) day period between October 1 and December 1 to be
determined in a manner to be agreed) such percentage shall be increased to 95.0%
of the Net Recovery Percentage; minus

 

(d) applicable reserves as the Agent may determine in its Permitted Discretion
(such definition to be mutually agreed).

 

The “value” of each category of eligible inventory will be determined at the
lower of cost or market, with cost determined under the first-in, first-out
method without regard to intercompany profit or increases for currency exchange
rates.

 

The amount of the “Net Recovery Percentage” means the fraction, expressed as a
percentage (a) the numerator of which is the amount equal to the recovery on the
aggregate amount of the applicable category of eligible inventory at such time
on a “going out of business sale” basis as set forth in the most recent
acceptable inventory appraisal received by Agent in accordance with the
requirements of the Facilities Documentation, net of operating expenses,
liquidation expenses and commissions reasonably anticipated in the disposition
of such assets and (b) the denominator of which is the original cost of the
aggregate amount of the eligible inventory subject to such appraisal.

 

In the event that as of the Closing Date, the Agent has not received a current
third party appraisal of the inventory or a final report from the field
examinations of the business and collateral of Borrower or the Target, the
Borrowing Base, as to those entities for which such current third party
appraisal of the inventory or a final report from the field examinations has not
been delivered, shall be deemed to be, for purposes of the initial Revolving
Loans and Letters of Credit on the Closing Date (the “Alternative Closing
Borrowing Base”), the amount equal to the lesser of (a) the sum of (i) 55% of
the net book value of the inventory of such entities plus 75% of the net book
value of the credit card receivables of such entities plus 75% of the net book
value of the commercial account receivables of such entities or (b) $85,000,000.

 

The Alternative Closing Borrowing Base shall only be in effect

 

A-5

--------------------------------------------------------------------------------


 

 

until the earlier of 60 days after the Closing Date (or such later date as may
be agreed by the Agent) or the date Agent has received the current third party
appraisals and an acceptable draft report or the final report from a current
field examination, provided, that, Agent may adjust, in its Permitted
Discretion, the Alternative Closing Borrowing Base as to the eligible accounts
and eligible inventory based on any field examination results at the time that
it receives such results and as to the inventory at the time that it receives
any appraisal with respect thereto. On and after the receipt by Agent of the
field examination results and appraisals as provided below, Revolving Loans and
Letters of Credit shall be provided to Borrower subject to the terms and
conditions of the Facilities Documentation and availability under the Borrowing
Base, which will be calculated in a manner consistent with the definition of the
term Borrowing Base set forth above.

 

In the event that Agent has not received a current third party appraisal of the
inventory and a final report from the field examinations of the business and
collateral of Borrower prior to the Closing Date, Borrower shall use
commercially reasonable efforts to provide Agent and the field examiners and
appraisers sufficient access and information to complete such field examinations
and appraisal on or before the 60th day after the Closing Date (or such later
date as may be agreed by the Agent) and the Arranger and the Company each agree
to cooperate in good faith to cause such field examinations and appraisals to be
completed as soon as practicable. If the Agent has not received such appraisals
and final report from the field examinations on or prior to the 60th day after
the Closing Date (or such later date as may be agreed by the Agent),
availability shall be zero on and after such 60th day (or such later date as may
be agreed by the Agent) until Agent’s receipt and reasonable opportunity to
review the results of such appraisal and final report from the field
examination.

 

 

Collections and Remittances:

Subject to the Limited Conditionality Provisions, within 120 days following the
Closing Date (or such longer period as the Agent shall agree (such agreement not
to be unreasonably withheld, conditioned or delayed)), the Borrower shall
establish a cash management system which is customary for similar asset-based
revolving facilities for similarly situated borrowers and guarantors.  Such
system will include that the Borrower direct all collections to a collections
account(s) approved and controlled by Agent (the “Collection Account”); provided
that, only so long as a Cash Dominion Event (as defined below) shall have
occurred and be continuing and upon delivery of written notice of the occurrence
thereof to the Borrower, all amounts deposited in such Collection
Account(s) shall, on a daily basis be applied by the Agent to repay outstanding
Revolving Loans, unreimbursed Letter of Credit drawings and, if a payment,
insolvency, financial

 

A-6

--------------------------------------------------------------------------------


 

 

covenant (if in effect), or corporate existence event of default occurs or an
event of default arising in connection with the failure to deliver a borrowing
base certificate or other borrowing base report when required (subject to any
applicable grace period) or to comply with the covenants relating to cash
management or insurance (each, a “Specified Event of Default”) has occurred, to
cash collateralize outstanding Letters of Credit.

 

“Cash Dominion Event” means (a) average daily Excess Availability (as defined
below) is less than the greater of 12.5% of the Line Cap or $10,000,000 for a
period of 5 consecutive business days, or (b) a Specified Event of Default has
occurred and is continuing; provided that, a Cash Dominion Event shall be deemed
continuing, (i) until average daily Excess Availability shall have been not less
than the greater of 12.5% of the Line Cap or $10,000,000 for 30 consecutive
calendar days and/or (ii) for the period that a Specified Event of Default shall
be continuing (and in the case of a Specified Event of Default as a result of
the failure to deliver a borrowing base certificate or borrowing base report
when required, the Cash Dominion Event shall cease upon the delivery of the
applicable borrowing base certificate or borrowing base report).

 

“Excess Availability” means the excess of (a) the Line Cap, minus (b) the excess
of the then aggregate outstanding principal amount of Revolving Loans,
unreimbursed drawings under Letters of Credit and the undrawn face amount of
outstanding Letters of

Credit, plus (c) Qualified Cash.

 

“Qualified Cash” shall mean unrestricted cash of Borrower of up to $10,000,000
that is subject to the valid, enforceable and perfected security interest of
Agent in investment accounts or deposit accounts at Agent or another institution
reasonably satisfactory to Agent subject to a customary control
agreement(s) (which will limit the terms of withdrawal of such funds by Borrower
subject to conditions for Qualified Cash customary for financings of this type)
and free and clear of any pledge, security interest, lien, claim or other
encumbrance (other than in favor of Agent, the Term Loan Facility agent (subject
to the Intercreditor Agreement) and the depository bank or securities
intermediary where the deposit accounts or investment accounts are maintained
for its reasonable and customary fees and charges related to such account), are
available for use by Borrower, without condition or restriction (other than in
favor of Agent and the Term Loan Facility agent), and for which Agent shall have
received evidence, in form and substance reasonably satisfactory to Agent, of
the amount of such cash or cash equivalents held in such deposit accounts or
investment accounts as of the applicable date of the calculation of Excess
Availability and the satisfaction of the other conditions herein.

 

A-7

--------------------------------------------------------------------------------


 

Mandatory Prepayments:

In the event that there is any amount outstanding under the ABL Facility
(including Letters of Credit, if applicable) in excess of the Line Cap, such
excess shall, following written notice to Borrower, be immediately due and
payable, subject to applicable cure periods and customary provisions for
Protective Advances, Overadvances and the imposition of reserves against the
Borrowing Base; provided, that, Revolving Loans shall be paid first and Letters
of Credit cash collateralized thereafter to the extent required.

 

The Borrower will prepay Revolving Loans (with no reduction in commitments) or
cash collateralize Letters of Credit with 100% of net cash proceeds from
non-ordinary course sales of ABL Priority Collateral included in the Borrowing
Base (the “Borrowing Base Certificate”) to the extent such net cash proceeds are
required to be applied to repay Revolving Loans in order to remain in compliance
with the Borrowing Base.

 

 

Voluntary Prepayments:

Voluntary reductions of the unutilized portion of the Revolving Commitments and
voluntary prepayments of Revolving Loans will be permitted at any time, in a
manner and in minimum principal amounts to be mutually agreed upon, without
premium or penalty (but including all breakage or similar costs, if any).

 

 

Representations and Warranties:

Subject to the Limited Conditionality Provision, limited to those contained in
the Precedent Credit Agreement and other Precedent Loan Documents with only such
modifications as are consistent with the Documentation Principles.

 

 

Conditions Precedent to Initial Borrowing:

 

The closing of the ABL Facility and the making of any advances thereunder on the
Closing Date will be subject solely to the conditions set forth in Section 6 and
Exhibit B of the Commitment Letter.

 

 

Conditions to Borrowings after the Closing Date:

The making of each extension of credit under the ABL Facility after the Closing
Date shall be subject solely to the Exclusive Financing Conditions.

 

 

Affirmative Covenants:

 

Limited to those contained in the Precedent Credit Agreement and other Precedent
Loan Documents with only such modifications as are consistent with the
Documentation Principles.

 

 

Negative Covenants:

Limited to those contained in the Precedent Credit Agreement and other Precedent
Loan Documents with only such modifications as are consistent with the
Documentation Principles.

 

A-8

--------------------------------------------------------------------------------


 

Financial Covenant:

Upon the occurrence and during the continuation of a Covenant Trigger Event (as
defined below), the ABL Facility will be subject to a minimum Fixed Charge
Coverage Ratio (definition to be mutually agreed and consistent with the
Documentation Principles) of 1.0 to 1.0.

 

As used herein, the term “Covenant Trigger Event” means Excess Availability is
less than the greater of (i) 10.0% of the Line Cap and (ii) $10,000,000;
provided that the occurrence of a Covenant Trigger Event shall be deemed
continuing until average daily Excess Availability shall have been at least
equal to the greater of (i) 10.0% of the Line Cap and (ii) $10,000,000 for 30
consecutive calendar days.  For purposes of this definition, the calculation of
Excess Availability shall include, in addition, the lesser of (A) the amount by
which the then applicable Borrowing Base exceeds the Maximum Revolving Loan
Amount or (B) 2.5% of the then applicable Borrowing Base.

 

 

Events of Default:

Limited to those contained in the Precedent Credit Agreement and other Precedent
Loan Documents with only such modifications as are consistent with the
Documentation Principles; provided, however, that the definition of Change of
Control contained in the Precedent Credit Agreement shall be revised to delete
the clause “that so long as the Permitted Investors own at least forty-five
percent (45%) of the Equity Interests of Holdings,” from the proviso in which it
appears.

 

 

Voting:

 

Limited to those contained in the Precedent Credit Agreement and consistent with
the Documentation Principles, including, without limitation, provisions relating
to Defaulting Lenders.

 

 

Cost and Yield Protection:

Limited to those contained in the Precedent Credit Agreement and consistent with
the Documentation Principles.

 

 

Assignments and Participations:

 

Limited to those contained in the Precedent Credit Agreement and consistent with
the Documentation Principles.

 

 

Defaulting Lenders:

Limited to those contained in the Precedent Credit Agreement and consistent with
the Documentation Principles.

 

 

Expenses and Indemnification:

Limited to those contained in the Precedent Credit Agreement and consistent with
the Documentation Principles.

 

 

Replacement of Lenders:

Limited to those contained in the Precedent Credit Agreement and consistent with
the Documentation Principles.

 

 

Governing Law and Forum:

New York.

 

 

Counsel to Agent and Arranger:

Otterbourg P.C.

 

A-9

--------------------------------------------------------------------------------


 

ANNEX I
to Exhibit A

 

Interest Rates:

At the Borrower’s option, Revolving Loans (other than Swingline Loans) will bear
interest based on the Base Rate or LIBOR, as described below.  All Swingline
Loans will be Base Rate Loans.

 

A.                                    Base Rate Option

 

Interest will be at the Base Rate plus the applicable Interest Margin (as
described below).  The “Base Rate” is defined as the highest of (a) the Federal
Funds Rate, as published by the Federal Reserve Bank of New York, plus 1/2 of
1%, (b) the prime commercial lending rate of the Agent, as established from time
to time at its principal U.S. office (which such rate is an index or base rate
and will not necessarily be its lowest or best rate charged to its customers or
other banks) and (c) the daily LIBOR (as defined below) for a one month Interest
Period (as defined below) plus the difference between the Interest Margin for
LIBOR Rate Loans and the Interest Margin for Base Rate Loans.  Interest shall be
payable quarterly in arrears on the last day of each calendar quarter and
(i) with respect to Base Rate Loans based on the Federal Funds Rate and LIBOR,
shall be calculated on the basis of the actual number of days elapsed in a year
of 360 days and (ii) with respect to Base Rate Loans based on the prime
commercial lending rate of the Agent, shall be calculated on the basis of the
actual number of days elapsed in a year of 365/366 days.  Any loan bearing
interest at the Base Rate is referred to herein as a “Base Rate Loan”.

 

Base Rate Loans will be made on same day notice and will be in minimum amounts
to be agreed upon.

 

B.                                    LIBOR Option

 

Interest will be determined for periods (“Interest Periods”) of one, two, three
or six months (or, if approved by all Lenders (such approval not to be
unreasonably withheld), nine or twelve months, or shorter periods) as selected
by the Borrower and will be at an annual rate for Eurocurrency deposits for the
corresponding deposits of U.S. dollars appearing on Reuters Screen LIBOR01
Page (“LIBOR”) plus the applicable Interest Margin (as described below).  In no
event shall LIBOR be less than 0% per annum.  LIBOR will be determined by the
Agent at the start of each Interest Period and, other than in the case of LIBOR
used in determining the Base Rate, will be fixed through such period.  Interest
will be paid on the last day of each Interest Period or, in the case of Interest
Periods longer than three months, quarterly, and will be calculated on the basis
of the actual number of days elapsed in a year of 360 days.  LIBOR will be
adjusted for maximum statutory reserve requirements (if any).  Any loan bearing
interest at LIBOR (other than a Base Rate Loan for which interest is determined
by reference to LIBOR) is referred to herein as a “LIBOR Rate Loan”.

 

LIBOR Rate Loans will be made on three business days’ prior notice and, in each
case, will be in minimum amounts to be agreed upon.

 

A-I-1

--------------------------------------------------------------------------------


 

Interest Margins:

The applicable Interest Margin for the ABL Facility will be a percentage
determined in accordance with the pricing grid attached as Exhibit D to the
Commitment Letter. 

 

 

ABL Facility Commitment Fee:

The Borrower shall pay to the Agent for the ratable benefit of the Lenders (with
exceptions for defaulting lenders) an unused commitment fee (the “Unused
Commitment Fee) equal to 0.25%. 

 

 

Letter of Credit Fees:

A fee equal to (i) the applicable Interest Margin then in effect for LIBOR Rate
Loans times (ii) the average daily maximum aggregate amount available to be
drawn under all Letters of Credit, will be payable quarterly in arrears to the
Lenders under the ABL Facility (other than any Defaulting Lender).

 

A fee of 0.125% on the face amount of each Letter of Credit issued on the terms
of which is extended shall be payable to the Issuing Lender for its own account.

 

A-I-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL

EXHIBIT B

 

BOOT BARN, INC.

 

$125,000,000 Senior Secured ABL Facility

Summary of Additional Conditions Precedent(2)

 

The initial borrowing under the ABL Facility shall be subject to satisfaction or
waiver by the Borrower and the Lenders of the following additional conditions
precedent:

 

1.              The Merger and the other Transactions shall be consummated
simultaneously with the closing under the ABL Facility in accordance with
applicable law (in all material respects) and on the terms described in the Term
Sheet and in the Agreement and Plan of Merger, dated as of May 29, 2015, by and
among Boot Barn, Rodeo Acquisition Corp., Target, Gryphon Partners III, L.P., as
guarantor, and the Sellers Representative named therein (as the same may be
amended or waived from time to time to the extent that such amendments and
waivers are not prohibited by the Commitment Letter or Term Sheet, the “Merger
Agreement”).  The Merger Agreement (as in effect on the date hereof) shall not
be amended, modified or any provision thereof waived or any consent thereunder
provided to the extent such amendment, modification or waiver thereof or any
consent thereunder is materially adverse to the Lenders or the Arranger for the
ABL Facility without the prior written consent (such consent not to be
unreasonably delayed or withheld) of the Agent (it being understood and agreed
that (i) any change to the definition of “Material Adverse Effect” contained in
the Merger Agreement shall be deemed to be materially adverse to the Arranger
and the Lenders, (ii) working capital adjustments contained in the Merger
Agreement as in effect on the date hereof shall not be deemed to be materially
adverse to the Lenders, (iii) any increase in the cash merger consideration (the
“Merger Consideration”) of less than 10% shall be deemed to be not materially
adverse to the interests of the Lenders and any increases in the Merger
Consideration in excess of 10% shall be deemed to be not materially adverse to
the interests of the Lenders to the extent funded with the net cash proceeds of
equity, (iv) any reduction in Merger Consideration (after giving effect to any
adjustment provided in clause (ii)) of less than 15% in the aggregate shall be
deemed not to be materially adverse to the interests of the Lenders; provided
that the amount of the ABL Facility and amount of cash provided by the Loan
Parties in connection with the Merger shall be reduced by such decrease dollar
for dollar on a pro rata basis, (v) any reduction in the Merger Consideration in
excess of the amounts set forth in clause (iv) but less than 20% in the
aggregate shall not be deemed to be materially adverse to the interests of the
Lenders to the extent it reduces the amount of the ABL Facility on a dollar for
dollar basis to the extent of such excess, and (vi) any change in the third
party beneficiary rights applicable to the Lead Arranger and the Lenders or the
governing law shall be deemed to be materially adverse to the interests of the
Lenders unless approved by the Lead Arranger.    The Specified Merger Agreement
Representations and the Specified Representations shall be true and correct in
all material respects as of the Closing Date except to the extent such
representations and warranties are made on and as of a specified date (and not
required to be brought down to the Closing Date), in which case the same shall
continue on the Closing Date to be true and correct as of the specified date
(or, in the event such representations and warranties are qualified by
materiality or material adverse effect or language of similar import, such
representations shall be true and correct in all respects as of the Closing
Date).  All amounts due or outstanding in respect of the existing indebtedness
of the Target and the Company (other than such amounts as shall be permitted to
remain outstanding pursuant to the terms of the Facilities Documentation) shall
have been (or substantially simultaneously with the closing under the ABL
Facility shall be) paid in full, all commitments (if any) in respect thereof
terminated and all guarantees (if any) thereof and security (if any) therefor
discharged and released.

 

--------------------------------------------------------------------------------

(2)  All capitalized terms used but not defined herein shall have the meanings
given to them in the Commitment Letter to which this Exhibit B is attached,
including the other Exhibits thereto.

 

B-1

--------------------------------------------------------------------------------


 

2.              The Agent shall have received a certificate from the chief
financial officer of the Borrower in substantially the form attached hereto as
Exhibit C, certifying that Holdings and its subsidiaries, on a consolidated
basis after giving effect to the Transactions and the other transactions
contemplated hereby, are solvent.

 

3.              The Agent shall have received, at least five business days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, to the extent requested at least ten business days prior to the Closing
Date.

 

4.              Subject in all respects to the Limited Conditionality Provision
and the limitations described under the caption “Security” in Exhibit A to the
Commitment Letter, all documents and instruments required to create and perfect
the security interest of the Agent in the ABL Priority Collateral and in the
Term Priority Collateral shall have been executed, if applicable, and delivered
and, if applicable, be in proper form for filing with such filing having been
duly authorized.

 

5.              The execution and delivery of the Facilities Documentation by
all parties thereto, in each case, which shall be in accordance with the terms
of the Commitment Letter and subject to the Limited Conditionality Provision and
Documentation Principles set forth in the Commitment Letter and (b) delivery to
the Arranger of customary legal opinions, customary officer’s closing
certificates, organizational documents, customary evidence of authorization,
good standing certificates in jurisdictions of formation/organization, in each
case of the Borrower and the Guarantors (to the extent applicable), customary
notices of borrowing, and customary insurance certificates and endorsements for
insurance customary for companies in the same industry and engaged in similar
business activities (to the extent such certificates and endorsements are
available).

 

6.              Minimum opening Excess Availability at closing after the
application of proceeds of the initial funding under the ABL Facility and/or
issuance of initial Letters of Credit and after provision for payment of all
fees and expenses and giving effect to the Transactions, of not less than
$25,000,000.   Agent shall have received a closing borrowing base certificate
using, if applicable, the Alternative Closing Borrowing Base and otherwise in
accordance with Agent’s customary procedures and practices.

 

7.              All fees required to be paid on the Closing Date pursuant to the
Commitment Letter and the Fee Letter and reasonable and documented out-of-pocket
expenses required to be paid on the Closing Date pursuant to the Commitment
Letter, to the extent invoiced at least three business days prior to the Closing
Date, shall, upon closing of the ABL Facility, have been paid (which amounts may
be offset against any advances made under the ABL Facility on the Closing Date).

 

8.              The Term Loan Facility shall have closed (or shall be prepared
to close substantially concurrently with the funding of the ABL Facility on the
Closing Date) on the terms set forth in the Commitment Letter (the “Term Loan
Facility Commitment Letter”), dated as of May 29, 2015, by and between GCI
Capital Markets LLC and Borrower as in effect on the date hereof.

 

9.              There shall be no order, injunction or decree of any
governmental authority restraining or prohibiting the funding under the ABL
Facility unless such order, injunction or decree resulted from the willful
misconduct, bad faith or gross negligence of the Agent or the Lenders or any of
their officers, directors, employees, and controlled affiliates.

 

B-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL

EXHIBIT C

 

[Form of] Solvency Certificate

 

[        ], 2015

 

This Solvency Certificate is being executed and delivered pursuant to
[(a) Section [_] of that certain Credit Agreement, dated as of the date hereof,
by and among Boot Barn Holdings, Inc., a Delaware corporation (“Holdings”), Boot
Barn, Inc., a Delaware corporation (the “Borrower”), the other Loan Parties
party thereto, [            ], as administrative agent, the Lenders from time to
time party thereto and the other parties thereto (the “Credit Agreement”). 
Capitalized terms used in this Solvency Certificate and not otherwise defined
herein having the respective meanings given to them in the Credit Agreement.

 

I, [                ], the Chief Financial Officer of the Borrower, in such
capacity and not in an individual capacity, hereby certify that I am the Chief
Financial Officer of the Borrower and that I am familiar with the financial
statements, business and assets of Holdings and its Subsidiaries, I have made
such other investigations and inquiries as I have deemed appropriate, and I am
duly authorized to execute this Solvency Certificate on behalf of the Borrower
pursuant to the Credit Agreement.

 

I further certify, in my capacity as Chief Financial Officer of the Borrower,
and not in my individual capacity, as of the date hereof and after giving effect
to the Transactions and the other transactions contemplated by the Credit
Agreements and the other Loan Documents (including, without limitation, the
Merger and the incurrence of the Indebtedness and the other obligations being
incurred in connection with the Credit Agreement and the [Term Loan Credit
Agreement], that: (i) the sum of the liabilities (including contingent
liabilities) of Holdings and its Subsidiaries, taken as a whole, does not exceed
the present fair saleable value or the fair value, in each case on a going
concern basis, of the assets of Holdings and its Subsidiaries, taken as a whole;
(ii) the present fair saleable value of the assets of Holdings and its
Subsidiaries, taken as a whole, is greater than the total amount that will be
required to pay the probable liabilities (including contingent liabilities) of
Holdings and its Subsidiaries as they become absolute and matured; (iii) the
capital of Holdings and its Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of Holdings and its Subsidiaries, taken as a
whole, contemplated as of the date hereof; and (iv) Holdings and its
Subsidiaries, on a consolidated basis, are “solvent” within the meaning given to
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

[Remainder of page intentionally left blank]

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

 

[                                          ]

 

 

 

 

 

By:

 

 

 

Name: [                              ]

 

 

Title: Chief Financial Officer

 

C-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL

EXHIBIT D

 

Tier

 

Quarterly Average Excess 
Availability

 

Applicable LIBOR Rate 
Margin

 

Applicable
Base Rate Margin

1

 

Greater than 50% of the Aggregate Revolving Commitments

 

1.00%

 

0.25%

2

 

Less than or equal to 50% of the Aggregate Revolving Commitments

 

1.25%

 

0.50%

 

The applicable Interest Margin shall be calculated and established as of the
Closing Date and once each fiscal quarter, effective as of the Closing Date and
the first day of each such fiscal quarter and shall remain in effect until
adjusted thereafter at the end of the fiscal quarter.

 

The term “applicable Interest Margin” as used in the Term Sheet means, at any
time (subject to the paragraphs above), as to Revolving Loans for which interest
is calculated based on the Base Rate, the Applicable Base Rate Margin and as to
Revolving Loans for which interest is calculated based on the LIBOR Rate, the
Applicable LIBOR Rate Margin, determined if the Quarterly Average Excess
Availability for the immediately preceding fiscal quarter is at or within the
amounts indicated for such percentage as of the last day of the immediately
preceding fiscal quarter.

 

The term “Quarterly Average Excess Availability” shall mean, at any time, the
daily average of the amount of the Excess Availability for the immediately
preceding fiscal quarter.

 

D-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL

EXHIBIT E

 

PRECEDENT ANCILLARY DOCUMENTS

 

Collateral Agreement, dated as of February 23, 2015, by and among Borrower,
Holdings, its subsidiaries party thereto and Wells Fargo Bank, National
Association, as administrative agent thereunder.

 

Guaranty Agreement, dated as of February 23, 2015, by Borrower, Holdings and
each of its subsidiaries party thereto in favor of Wells Fargo Bank, National
Association, as administrative agent thereunder.

 

Trademark Security Agreement, dated as of February 23, 2015, by and between
Borrower and Wells Fargo Bank, National Association, as administrative agent
thereunder.

 

D-1

--------------------------------------------------------------------------------